DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 are directed to a construction jig per se. However, the last clause of both claims 1 and 2 appear to recite a method step in which the “jig is slid…onto the vertical post.” A claim can only be directed to one statutory class of invention. Therefore, the last clause of the claims which appear to contain contradicting scope as the remainder of the claims’ body render claim 1 and 2 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0044752 to Higginbotham (“Higginbotham”).
Regarding claim 1, Higginbotham discloses a construction jig for making notched cuts for deck and deck crossmember construction applications, comprising: a substantially four-sided jig (Fig. 1A) adapted to be slipped over a vertical post commonly used in deck construction; a handle (a) extending outwardly from a side of the construction jig, said handle being attached to the construction jig and being adapted for movable and removable placing of the four-sided jig over the vertical post to indicate level placement for the deck crossmember; an L-shaped crossbeam support portion (b, c) of the jig, said crossbeam support extending laterally outward from a side of the construction jig, said crossbeam support being adapted to receive and hold a crossbeam in place while facilitating its attachment to the vertical post in a level position; integral saw guides (e, d) extending horizontally and upwardly that correspond to proper level placement for making a level notched cut into the vertical post for receiving the deck crossmember, whereby the four-sided jig is adapted to slide over and onto the vertical post, a crossbeam is then placed in the L-shaped crossbeam support and the jig is moved up and down until the crossbeam is level, indicating where the notched cut must be made.
Regarding claim 2, Higginbotham discloses a construction jig for making notched cuts for deck and deck crossmember construction applications, comprising: a substantially three-sided jig (Fig. 3A) adapted to be slipped over a vertical post commonly used in deck construction; a handle (a) extending outwardly from a side of the construction jig, said handle being attached to the construction jig and being adapted for movable and removable placing of the four-sided jig over the vertical post to indicate level placement for the deck crossmember; an L-shaped crossbeam support portion (b, c) of the jig, said crossbeam support extending laterally outward from a side of the construction jig, said crossbeam support being adapted to receive and hold a crossbeam in place while facilitating its attachment to the vertical post in a level position; integral saw guides (e, d) extending horizontally and upwardly that correspond to proper level placement for making a level notched cut into the vertical post for receiving the deck crossmember, whereby the three-sided jig is adapted to be slid around and onto the vertical post, a crossbeam is then placed in the L-shaped crossbeam support and the jig is moved up and down until the crossbeam is level, indicating where the notched cut must be made.



Annotated Figures


    PNG
    media_image1.png
    696
    657
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    771
    723
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633